Office Action Summary
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021 and 01/12/2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 3, 8, 15, 18, 27, and 29 are amended. Claims 21-30 are newly added. Claims 1-30 are considered in this Office Action. Claims 1-30 are currently pending

Allowable Subject Matter
Claims 1-30 are allowed in the application. Please see the reasons for allowance below. 

Reasons for Allowance 
Claims 1-30 are allowed. The following is a statement for the reasons for the indications of allowable subject matter: 
A terminal disclaimer has been filed on 07/22/2020 for the non-statutory double patenting rejection with US Patent (US 15/473,496).
The present invention is directed to a method and system of controlling central plant equipment by a controller for central plant equipment obtains a model of one or more sources configured to supply input resources, one or more subplants configured to convert the input resources to output resources, and one or more sinks configured to consume the output resources. The controller generates a resource balance constraint that requires balance between a first amount of each resource and a second amount of each resource. The first amount of each resource includes a sum of an amount of the resource supplied by the sources and an amount of the resource produced by the subplants. The second amount of each 
Relevant limitation to the allowable subject matter, in combination with the independent claims: 
generating a resource balance constraint that requires balance between a first amount of each resource and a second amount of each resource, wherein: the first amount of each resource comprises a sum of an amount of the resource supplied by the sources and an amount of the resource produced by the subplants;
 and the second amount of each resource comprises a sum of an amount of the resource consumed by the subplants and an amount of the resource consumed by the sinks; 
performing an optimization of an objective function subject to the resource balance constraint to determine target amounts of each resource to be produced or consumed by the central plant equipment at a plurality of times within an optimization period; 
and controlling the central plant equipment to produce or consume the target amounts of each resource at the plurality of times within the optimization period.
The closet prior art of record, Takayuki Osogami (US 2013/0345889) and Kota Hirato (US 2011/0087381 A1), Joseph Stagner (US 2012/0215362 A1), Michael Ozog (US 2010/0179704 A1), Michael P. Gaffney (US 2011/0071952 A1), Mahdi Kefayati (US 2015/0057820 A1), either in singularity or in combination, fail to anticipate or render the above limitation obvious. 
	Furthermore, the claims are patent eligible under 35 USC 101 as amended claims recite limitations which are not abstract under Prong 2 of Step 2A of the Alice analysis, as they are directed at providing control decisions to control the central plant equipment by sending parameters that cause controlling the central plant equipment to produce or consume the amounts of each resource at the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.A./Examiner, Art Unit 3683                                                                                                                                                                                                        


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683